UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 02-1102



MYRA R. EDWARDS,

                                            Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF THE AIR FORCE,
AFBCMR,

                                             Defendant - Appellee.




                            No. 02-1103



MYRA R. EDWARDS,

                                            Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF THE AIR FORCE;
MALCOLM GROW UNITED STATES AIR FORCE MEDICAL
CENTER,

                                           Defendants - Appellees.
                              No. 02-1104



MYRA R. EDWARDS,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF THE AIR FORCE,
AFBCMR; MALCOLM GROW UNITED STATES AIR FORCE
MEDICAL CENTER,

                                             Defendants - Appellees.




Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
95-3115-DKC, CA-97-1533-DKC, CA-98-4190-DKC)


Submitted:   April 18, 2002                 Decided:   April 26, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Myra R. Edwards, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                   2
PER CURIAM:

     Myra R. Edwards appeals the district court’s orders denying

her motion to transfer district court records to the United States

Court   of    Federal   Claims   and   denying   her     motions   for

reconsideration.     We have reviewed the record and the district

court’s orders and find no reversible error.           Accordingly, we

affirm on the reasoning of the district court.         See Edwards v.

Department of the Air Force, Nos. CA-98-4190-DKC; CA-97-1533-DKC;

CA-95-3115-DKC (D. Md. filed Dec. 10, 2001; entered Dec. 12, 2001;

Jan. 9, 2002).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                              AFFIRMED




                                  3